              Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 1 of 10                                               FILED
                                                                                                                    2019 Feb-11 PM 02:55
                                                                                                                    U.S. DISTRICT COURT
                                                                                                                        N.D. OF ALABAMA

 AO 94 (Rev. 06/09) Commitment to Another District


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Tennessee

                     United States of America                       )
                                  v.                                )
                                                                    )       Case No.   I: 19-mj-9-SKL
                  ROBIN WOODS MOORE                                 )
                                                                    )          Charg Dist# 5:18-cr-559-MHH-JHE
                              Defendant                             )

                                                COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                   Northern      District of   Alabama, NE Div.   ,
(if applicable)                                      The defendant may need an interpreter for this language: n/a



          The defendant:          C1 will retain an attorney.
                                  X Is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order, to
the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.


                                                                                         s/ r;JfAa?ln9'C'~
Date:
                                                                                        SUSANK. LEE
                  January 31, 2019
                                                                                       U.S. Magistrate Judge




            Case 1:19-mj-00009-SKL Document 8 Filed 02/04/19 Page 1of1 PagelD #: 19
    Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 2 of 10




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


UNITED STATES OF AMERICA                       )
                                               ) EDTN Arresting Dist No. 1: 19-mj-9-SKL
        v.                                     ) Northern Dist. of Alabama -NE Div
                                               ) Charging Dist. No. 5-18-cr-559-MHH-JHE
                                               )
ROBIN WOODS MOORE                              )
                                               )


                                 MEMORANDUM AND ORDER

       The defendant appeared for a hearing before the undersigned on January 31, 2019, in
accordance with Rules 5 and 5 .1 of the Federal Rules of Criminal Procedure for .an initial
appearance of the defendant on an Indictment out of the U.S. District Court, Northern District of
Alabama, Northeastern Division. Those present for the hearing included:

               (1)     AUSA Frank Clark for the USA.
               (2)     The defendant, Robin Woods Moore.
               (3)     Attorney Jackson Whetsel with Federal Defender Services
                       of Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of her
privilege against self-incrimination accorded her under the 5th Amendment to the United States
Constitution. Attorney Whetsel with Federal Defender Services of Eastern Tennessee was
present as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and indictment and had
the opportunity of reviewing those documents with her attorney. It was determined defendant
was capable of being able to read and understand the copy of the aforesaid documents she had
been provided.

        AUSA Clark moved that defendant be detained without bail pending a detention hearing
in the U.S. District Court, Northern District of Alabama, Northeastern Division. The defendant
admitted she is the person named in the Indictment and arrest warrant, waived any detention
hearing in this district, and asked that her hearings and any further proceedings be held in the U.S.
District Court, Northern District of Alabama, Northeastern Division.

       It is ORDERED:

       (1) Defendant shall be TEMPORARILY DETAINED pending her transfer to the




  Case 1:19-mj-00009-SKL Document 7 Filed 02/04/19 Page 1 of 2 PagelD #: 17
 Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 3 of 10




    U.S. District Court, Northern District of Alabama, Northeastern Division as set
    forth in the Order of Temporary Detention Pending Hearing Pursuant to Bail
    Reform Act.

    (2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
    Northern District of Alabama, Northeastern Division for a hearing on a date to be
    determined once defendant is in said district.

    SO ORDERED.

    ENTER:


                                         SUSANK.LEE
                                         UNITED STATES MAGISTRATE JUDGE




                                            2




Case 1:19-mj-00009-SKL Document 7 Filed 02/04/19 Page 2 of 2 PagelD #: 18
     Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 4 of 10




                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA



UNITED STATES OF AMERICA                            )
                                                    ) EDTN Arresting Dist No. 1: 19-mj-9-SKL
         v.                                         ) Northern Dist. of Alabama -NE Div
                                                    ) Charging Dist. No. 5-18-cr-559-MHH-JHE
                                                    )
ROBIN WOODS MOORE                                   )
                                                    )


                                                  ORDER

     The Court finds that defendant, ROBIN WOODS MOORE, does not have the funds to retain

an attorney of her choice and that defendant wants to be represented by counsel. Accordingly, it

is ORDERED the following counsel will be appointed to represent the defendant in this District:

                     Federal Defender Services of Eastern Tennessee, Inc.
                     Suite 203 - Flatiron Building
                     707 Georgia A venue
                     Chattanooga, Tennessee 37402

                     Telephone: 423/756-4349
                     Fax: 423/756-4345


     ENTER.


                                           SUSANK. LEE
                                           UNITED STATES MAGISTRATE JUDGE




I As a condition of the appointment ofcounsel to represent the defendant, the Court reserves the right to require
the defendant to repay the government the reasonable value of the services rendered the defendant by his
appointed counsel and any expenses in connection therewith.




    Case 1:19-mj-00009-SKL Document 6 Filed 02/04/19 Page 1of1 PagelD #: 16
    Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 5 of 10




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA



UNITED STATES OF AMERICA                     )
                                             ) EDTN Arresting Dist No. 1: 19-mj-9-SKL
       v.                                    ) Northern Dist. of Alabama -NE Div
                                             ) Charging Dist. No. 5-18-cr-559-MHH-JHE
                                             )
ROBIN WOODS MOORE                            )
                                             )


               ORDER OF TEMPORARY DETENTION PENDING HEARING
                        PURSUANT TO BAIL REFORM ACT

       Defendant was arrested in the Chattanooga Division of this Court and had her initial

appearance before Susan K. Lee, United States Magistrate Judge, on January 31, 2019.

       Upon motion of the government for detention of the defendant, and defendant's waiver of

a detention hearing in this district, it is ORDERED that defendant be temporarily detained until

her arrival in the U.S.D.C., Northern District of Alabama, Northeastern Division at which time the

United States Marshal will advise the appropriate clerk or judge of defendant's arrival so that a

detention hearing and other appropriate proceedings may be set.

       SO ORDERED:

       ENTER.


                                             SUSANK. LEE
                                             UNITED STATES MAGISTRATE JUDGE




 Case 1:19-mj-00009-SKL Document 5 Filed 02/04/19 Page 1of1 PagelD #: 15
             Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 6 of 10




 AO 466A (Rev. 12/17) Waiver of Ruic 5 & 5. I Hearings (Complaint or Indictment)


                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Eastern District of Tennessee

                    United States of America                                 )
                                 v.                                          )       Case No.   1: 19-MJ-9-SKl
                                                                             )
                   ROBIN WOODS MOORE
                                                                             )
                                                                             )       Charging District's Case No.   5:18·CR-559·MHH-JHE-NDAL
                              Defendam                                       )

                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

           I understand that I have been charged in another district, the (name of other coun)             Northern District of Alabama


          I have been informed of the charges and of my rights to:

          ( l)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)        an identity hearing to determine whether I am the person named in the charges;

          (3)        production of the \van-ant, a certified copy of the warrant, or a reliable electronic copy of either;

          ( 4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance ifl am in custody and 2 I days otherwise,
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention;

          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right{s) to:

         0           an identity hearing and production of the warrant.
         0           a preliminary hearing.
                     a detention hearing.
                    an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I mpy be entitled in this district. I request that my
                    0 preliminary hearing and/or !Sif detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:            01/31/2019



                                                           __{]!"   --~-----
                                                            F .. ~""~of d</o•®•"'' """"'Y
                                                               Federal Defender Services of Eastern Tennessee
                                                           ----- -      Primed name of defendant's attorney


         Case 1:19-mj-00009-SKL Document 3 Filed 01131/19 Page 1of1 PagelD #: 13
                Case 5:18-cr-00559-MHH-JHE Document 21 Filed 02/11/19 Page 7 of 10


                  U.S. DISTRICT COURT for the EASTERN DISTRICT OF TENNESSEE at CHATTANOOGA


   ./ Initial Appearance       Complaint                                 Preliminary Exam                Motion Hearing
            ./ Indictment     SSI     Information                        Detention Hearing               Bond Hearing
     Petition for Probation/Supervised Release action                    Arraignment                     Arraignment on SSI


           1:_
Ca se N o. _ 19-mj-9
               _ _ _ _ _ _ _ __              usA v. Robin Woods Moore

PRESENT:          Honorable Susan K. Lee                                                           U.S. District Judge OR     U.S. Magistrate Judge
                           --------------------
 Frank Clark                                      Jackson Whetsel                                 Kim Williams
Assistant U.S. Attorney                       Attorney for Defendant                              Probation Officer
                                                 ./ Appt.       Retd           Ltd. App.
 Courtney Camp
Courtroom Deputy                                  Court Reporter                                   Interpreter( s)             SWORN

Digital Recording: Crtrm IB            OR Crtrm4 ,/

PROCEEDINGS:                   ./ DEFENDANT(S) SWORN                            DATES SET:

        ,/Financial affidavit(s) executed                           Detention hearing:
        ,/Court appointed attorney(s) under CJA
           Court may require deft(s) repay govt cost of atty(s)     Preliminary exam:
           Defendant(s) waived appointment of attorney(s)
        ./ Defendant(s) specifically advised of rights              Revocation hearing: -------------------------------
           Deft advised of Rules 20, 5 FRCrP
        ,/Deft executed waiver of Rule 5, 5.1 hearing               Arraignment:
           Deft waived reading of indictment/information
           Indictment/Information read                              OTHER:
           Deft pleads not guilty to counts ________________ _
           Not guilty plea entered by Court on deft's behalf
           Deft. entered no plea


Court ordered file         sealed OR         unsealed


TEST IM 0 NY BY: --------------------------------------------------------------------------------------

OTHER MATTERS:

  Rule 5 Out proceedings held. Defendant is placed in temporary custody pending a detention
  hearing in the charging district (Northern District of Alabama).
  I, Courtney Camp, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file.
  Chatt 4-11-CR-25 20190131 134604

BOND
   ./ Govt. motion for detention without bond: ,/ granted         denied
      Court ordered deft released on bond (see order setting conditions of release)

Amount:                                                   Type: ________________________________ _

          Defendant ineligible for release on bond: ________________________________________________________________ _

Deft        remanded to custody of U.S. Marshal          remained in custody          remained on bond           released on bond


Time:   3: 10
        ---------------
                          to   3:25
                               ----------------                                            Date :_~-~~~ 19___________________ _
                                                                                                                                         rev 3/09

            Case 1:19-mj-00009-SKL Document 4 Filed 01/31/19 Page 1of1 PagelD #: 14
U.S. District Court -Case 5:18-cr-00559-MHH-JHE
                     CM/ECF Live Database         Document 21    Filedtned.circ6.dcn/cgi-bin/DktRpt.
                                                           https://ecf. 02/11/19 Page 8 of 10        pl?989 58713 9844423-...




                                             Live Database
                   U.S. District Court - Eastern District of Tennessee (Chattanooga)
                     CRIMINAL DOCKET FOR CASE#: 1:19-mj-00009-SKL-1
                                           Internal Use Only


        Case title: USA v. Moore                                     Date Filed: 01/31/2019
                                                                     Date Terminated: 01 /31/2019


        Assigned to: Magistrate Judge Susan K
        Lee

        Defendant (1)
        Robin Woods Moore                           represented by Jackson Whetsel
        TERMINATED: 0113112019                                     Federal Defender Services of Eastern
                                                                   Tennessee, Inc. (Chatt)
                                                                   One Central Plaza, Suite 600
                                                                   835 Georgia Avenue
                                                                   Chattanooga, TN 3 7402
                                                                   423-756-4349
                                                                   Email: Jackson_Whetsel@fd.org
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Public Defender or
                                                                   Community Defender Appointment

        Pending Counts                                               Disposition
        None

        Highest Offense Level (Opening)
        None

        Terminated Counts                                            Disposition
        None

        Highest Offense Level (Terminated)
        None

        Complaints                                                   Disposition
        None




I of3                                                                                                     2/4/2019, 6:18 PM
                      Case 5:18-cr-00559-MHH-JHE
U.S. District Court - CM/ECF Live Database                   Document https://ecf.
                                                                      21 Filed        02/11/19 Page 9 of 10
                                                                                   tned.circ6.dcn/cgi-bin/DktRpt. pl?989587 l 3 9844423-...




        Plaintiff
        USA                                                    represented by Franklin Pearson Clark
                                                                              US Department of Justice (Chattanooga
                                                                              USAO)
                                                                              Office of U S Attorney
                                                                              1110 Market Street
                                                                              Suite515
                                                                              Chattanooga, TN 37402
                                                                              423-385-1312
                                                                              Email: frank.clark@usdoj.gov
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED
                                                                              Designation: United States Attorney


                            #                        Docket Text

                                8                  COMMITMENT TO ANOTHER DISTRICT as to Robin Woods
                                                   Moore. Defendant committed to District of Northern District of
                                                 ' Alabama, NE, Division. Signed by Magistrate Judge Susan K Lee
                                                   on 2/4/2019. (Serviced Copy to USM) (DJH,) (Entered:
                                                 • 02/04/2019)

        02/04/2019              7        r   1
                                                 !MEMORANDUM AND ORDER: ARRAIGNMEN'I' ON
                                                  INDICTMENT as to Robin Woods Moore Signed by Magistrate
                                                 ·Judge Susan K Lee on 2/4/2019. (DJH,) (Entered: 02/04/2019)

        02/04/2019              6:               : ORDER as to Robin Woods Moore Signed by Magistrate Judge
                                                   Susan K Lee on 2/4/2019. (DJTL) (Entered: 02/04/2019)
               ----------+--~----.      -------~~~--------


                                ~   .            . ORDER OF TEMPORARY DETENTION PENDING lIEARING
                                                 1
                                                   PURSUANT TO BAIL REFORM ACT as to Robin Woods
                                                   Moore Signed by Magistrate .Judge Susan K Lee on 2/4/2019.
                                                   (DJH, ) (Entered: 02/04/2019)
                                                     (Court only) ***Terminated defendant Robin Woods Moore,
                                                     pending deadlines, and motions. (CNC,) (Entered: 01/31/2019)

        01/31/2019                                   Minute Entry for proceedings held before Magistrate Judge Susan
                                                     K Lee:Initial Appearance in Rule 5(c)(3) Proceedings as to Robin
                                                     Woods Moore held on 1/3112019 Appearance entered by Jackson
                                                     Whetsel for Robin Woods Moore on behalf of defendant. (CNC, )
                                                     (Entered: 01 /31/2019)
                                                                       ---------···

        01/31/2019              3                    WAIVER of Rule 5(c)(3) Hearing by Robin Woods Moore (CNC, :
                                                     ) (Entered: 01/31/2019)                                   ·

                                2                , C.IA 23 Financial Affidavit by Robin Woods Moore (CNC,)
                                                 : (Entered: 01/31/2019)




2 of3                                                                                                                  2/4/2019, 6:18 PM
U.S. District Court -Case 5:18-cr-00559-MHH-JHE
                     CM/ECF Live Database         Document 21    Filed
                                                            https:/         02/11/19 cgi-bin/DktRpt.pl?989
                                                                    /ecf. tned.circ6.dcn/ Page 10 of 10 58713 9844423-...


        01/31/2019           1            Rule 5( c)(3)Documents Received as to Robin Woods Moore.
                                          (Attachments:# l Indictment)(CNC,) (Entered: 01/31/2019)

         View Selected
        or
         Download Selected




3 of3                                                                                                  2/4/2019, 6:18 PM
